Title: To Benjamin Franklin from the Comte de Conway, 3 August 1778
From: Conway, ——, comte de
To: Franklin, Benjamin


Ce 3. Aoust 1778.
Mr. le Comte de Conwai est venu pour avoir l’honneur de voir son excellence monsieur franklin, sa famille et monsieur Adams, et leur presenter mr. de Brion beaufrêre de messieurs le Marquis et le Chevalier Alexandre D’Hanache: mr. de Brion va partir très incessamment pour St. Domingue, il desirerait être chargé des commissions de monsieur franklin s’il en a pour ce pays la, et d’une lettre pour le Comte Alexandre parent de sa femme, avec lequel il compte aller faire connaissance.

Mr. de Conwai desirerait sçavoir si les deux pieces de canon, dont il a parlé a son Excellence, peuvent lui convenir. Son adresse est rüe de Vendôme au marais, chez mr. le Chevalier de Mezières Marechal de Camp.
Si son excellence voulait bien marquer en même temps a mr. de Conwai le jour qu’il sera sûr de le rencontrer a Passy.
 
Notation: Le Cte. de Conway
